Citation Nr: 1638266	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to May 1971, including service in the Republic of Vietnam.  He is the recipient of a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction is now with the RO in Indianapolis, Indiana. 

In September 2011 and September 2015, the Board remanded this matter for additional development.  Based upon review of the record, the Board finds that there has been substantial compliance with its prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Veterans Benefit Management System and Virtual VA claims processing systems. 


FINDING OF FACT

From February 22, 2007, the date of award of service connection for major depressive disorder, generalized anxiety disorder, secondary alcohol abuse, the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

Effective February 22, 2007, the criteria for a TDIU has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant entitlement to a TDIU is a full grant of the benefit sought, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations with respect to this matter.  

The Veteran contends that he is no longer employable due to his service-connected disabilities.  He reports that he has not worked since he underwent replacement surgery on his service-connected right knee in 2005.  He states that his mobility is very limited due his knee pain and he cannot stand or sit for very long in one position.  With respect to his psychiatric disorder, he indicates that he experiences panic attacks, ongoing anxiety, trouble sleeping and that he has a hard time leaving the house.  He is not good around people and does not go anywhere.  He essentially stays in his room all day and is socially isolated.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The record shows that the Veteran is currently service connected for a right knee disability, rated as 30 percent disabling from February 1, 2007 and 60 percent disabling from June 14, 2013; a psychiatric disability, rated as 50 percent disabling; tinnitus, rated a 10 percent disabling, and a shell fragment wound, slight, asymptomatic, rated as noncompensable.  From the date of award of service connection for his psychiatric disorder, effective February 22, 2007, his combined disability rating has been at least 70 percent or higher.  Thus, the percentage disability standards for consideration of the assignment of a TDIU rating under 38 C.F.R. § 4.16 (a) (2015) are met as of that date.

However, prior to the award of service connection for his psychiatric disorder, the Veteran's combined rating was 40 percent from February 1, 2007.  He had been in receipt of a temporary total rating following his right knee replacement surgery from December 7, 2005 to February 1, 2007.  As the Veteran was in receipt of a total rating during this period due to his right knee disorder, the issue of entitlement to a TDIU during this period is rendered moot.  However, as the Veteran's service-connected disabilities did not meet the schedular criteria for a TDIU from February 1, 1007 to February 22, 2007, the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension (C&P) Service.

The Board notes that the evidence shows that the Veteran has not worked since December 2005, which coincides with the date the Veteran underwent a right knee replacement surgical procedure.  He last worked as a Warehouse laborer for approximately 10 years.  

Social Security Administration (SSA) records showed that the Veteran was found disabled, effective December 5, 2005, due to degenerative joint disease of the right knee and left shoulder.  

The Veteran was afforded a VA examination in November 2006.  The examiner observed that the Veteran's status-post right knee arthroplasty demonstrated impaired range of motion and moderate adverse effect on activities of daily living.  Further, his status-post superficial shell-fragment wound scar to the left buttock resulted in no physical impairment.  The examiner also observed that the Veteran's nonservice-connected chronic left shoulder pain would preclude employment requiring full left upper extremity range of motion.  Likewise, his non-service connected chronic left hip pain would also preclude any manual labor.  Another examiner also found that the Veteran's service-connected tinnitus would not hinder the Veteran from obtaining gainful employment.  

An April 2007 VA mental health examination report found that although the Veteran was experiencing significant symptoms of chronic depression, obsessive-compulsive disorder, and possible agoraphobia, there were no reports of the Veteran losing time from work due to psychiatric disabilities, but only due to knee surgery.  The examiner also noted that the Veteran reported that he could not work due to his physical limitations and not due to his psychiatric disabilities. 

The Veteran was also afforded VA examinations in June 2013 to address the functional impact of the Veteran's service-connected disabilities.  The Board notes that the June 2013 VA examiner reported that the Veteran had walked 10 miles the day before the examination.  The examiner noted that physical labor would impact the right knee severely as the Veteran could not do heavy lifting or squatting.  Sedentary work was also noted to be impacted mildly due to the Veteran's right knee disability, however the examiner noted that the Veteran did not have computer skills and would need to go to vocational rehab or just take some computer classes to learn computer skills.  The examiner also noted that since the Veteran walked 10 miles the day before the examination that he could do some type of work which would involve some walking or standing, but not heavy lifting.  Therefore, the examiner concluded that the Veteran could still maintain some type of substantially gainful employment. 

Likewise, a contemporaneous mental health examination found that there was no indication that the Veteran's moderate psychiatric symptoms rendered him unemployable at that time.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.  Another examiner also noted that the Veteran did not report that tinnitus interfered with any daily activities and that his tinnitus did not render him unable to secure or maintain employment.   

The Board previously found that with respect to the Veteran's right knee disability, the June 2013 VA examiner's findings that the Veteran could perform sedentary work, but would need computer classes due to his current skills deficiency, and then reported that physical labor would be somewhat limited, but then found some physical labor could be accomplished, was somewhat contradictory.  Moreover, the Board also determined that the rationales provided by VA examiners concerning the Veteran's ability to become maintain substantially gainful employment, did not take into consideration this previous work history or education and how those two factors may or may not affect employability.  As such, the Board remanded the case for further examinations with opinions.  

On remand, the Veteran was afforded another VA mental health examination in November 2015.  It showed that the Veteran had been experiencing depression and significant symptoms of anxiety.  He reported panic attacks and sleep impairment.  He also described his symptoms of obsessive compulsive disorder.  The Veteran explained that he had lost interest in engaging in activities that he formerly enjoyed. He reported experiencing significant increases in his appetite as well as experiencing fatigue and/or loss of energy.  The Veteran also reported experiencing feelings of worthlessness and excessive guilt.  The examiner opined that the Veteran's psychological diagnoses appear to result in occupational and social impairment with reduced reliability and productivity, including disturbances of motivation and mood.  

The Veteran was afforded another VA examination in March 2016 to address his service-connected knee.  It was noted that the Veteran regularly used a cane.  The examiner found that the Veteran's right knee disability did impact his ability to work as he could not bend or squat as required by job.  A medical opinion located in Virtual VA stated that it was unlikely that the Veteran would experience gross limitations in being able to function in the work setting due to his service-connected disabilities.  He likely would be more suited to more sedentary type activity due to his knee condition, but was able to ambulate normally with use of cane at times.  It was unlikely that the gluteal shrapnel wound result in any limitation and a review of his record indicates that he continued to be functional in the workplace until approximately 2005.  It appears that he likely would be more suited to sedentary, non-stressful type work activities or those with reasonable accommodations based on his limitations.

Contemporaneous examinations performed with respect to the Veteran's tinnitus and shrapnel injury to the left gluteus maximum both found no functional impact and no effect on employment.  

Initially, after reviewing the totality of the evidence, the Board finds that the evidence of record shows that the Veteran has been precluded from substantially, gainful employment since the award of service connection for his psychiatric disorder, effective February 22, 2007, due to the functional impairment caused by his psychiatric disorder in conjunction with the functional limitations of his service-connected knee disorder.  The medical evidence clearly shows that the Veteran would be unable to perform heavy physical labor.  The June 2013 and March 2016 VA examiners both indicated that physical labor would be precluded due to the Veteran's right knee.  In turn, the Veteran would not be able to perform the physically demanding tasks of his prior employment as a Warehouse laborer.  

Thus, the question remains whether the Veteran could perform sedentary employment.  In this regard, although the March 2016 VA examiner indicated that the Veteran would be able to perform sedentary employment, the examiner also indicated that it would have to be non-stressful type work.  The evidence shows that the Veteran has difficult interacting with other people and at times even leaving his house due to his psychiatric disorder.  Further, the Veteran's documented sleep impairment would also impact his ability to work, even in a sedentary positon.  Moreover, the record shows that the Veteran is unable to sit for long periods of time due to his knee pain, which would also impact his ability to perform sedentary labor.  The Board also finds it significant that the prior June 2013 VA examiner clearly indicated that the Veteran's work experience was limited to physical labor.  In other words, the evidence shows that the Veteran does not have the requisite experience for sedentary type office positions.  Thus, when considering the totality of the functional impairment caused by his service-connected disabilities, as well as taking into consideration his work history, education and experience, and when resolving all doubt in his favor, it would seem that the Veteran would be precluded from substantially gainful employment.  In sum, the Board finds that the evidence showed that his functional impairment due to his service-connected disabilities render him unable to maintain or sustain substantially gainful employment as of February 22, 2007.    

However, the Board finds that the evidence of record fails to show that the Veteran was precluded from substantially gainful employment prior to February 22, 2007.  
The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Despite the Veteran's assertions to the contrary, there is no objective evidence that his service-connected disabilities alone precluded him from securing or maintaining substantially gainful employment during this period.  

Prior to February 22, 2007, the Veteran was only service-connected for his right knee disability, tinnitus and shell fragment wound.  The evidence clearly shows that there is no functional impact from his tinnitus and shell fragment wound.  Moreover, although the evidence shows that the Veteran had not worked since his right knee surgery in 2005, the evidence also demonstrates that his inability to work was at least in part due to his nonservice-connected shoulder and hip disorders.  See Floore, cited above.  While indicating a more severe impact from his shoulder and hip, the November 2006 VA examiner indicated that the Veteran's right knee only had a moderate adverse effect on activities of daily living.  In sum, the functional impairment outlined by the medical evidence during this period did not demonstrate that the Veteran could not sustain substantially gainful employment.  In sum, while the VA examiner observed limitations that impacted the Veteran's ability to work, there is simply no competent medical evidence to support the finding that the Veteran's disabilities, either alone or in combination, precluded his ability to work prior to February 22, 2007.

Although subsequent medical evidence indicates that the Veteran's right knee disability affected his ability to be employed, this evidence did not address the period in question.  Moreover, the Veteran's psychiatric disorder contributed to the Veteran's inability to perform sedentary employment.  Given the lack of documented functional impairment due to his service-connected disabilities prior to February 22, 2007, the Veteran would not have been precluded from employment based on his service-connected disorders.  See Geib.  

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disabilities, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical evidence.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

In conclusion, based on the evidence of record, when resolving all doubt in the Veteran's favor, the Board must conclude that the Veteran was unemployable due to his service-connected disabilities and that entitlement to TDIU is warranted, effective February 22, 2007.  38 U.S.C.A.  § 5107(b).  However, for the foregoing reasons, the Board finds that prior to February 22, 2007, the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities and, again, referral to the Director of C&P for extraschedular consideration is not warranted for the applicable period.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  


ORDER

Effective February 22, 2007, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


